Name: Council Regulation (EC) No 1059/2000 of 18 May 2000 amending Regulation (EC) No 723/2000 amending Regulation (EC) No 1294/1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia (FRY)
 Type: Regulation
 Subject Matter: financing and investment;  international affairs;  free movement of capital;  political geography
 Date Published: nan

 Avis juridique important|32000R1059Council Regulation (EC) No 1059/2000 of 18 May 2000 amending Regulation (EC) No 723/2000 amending Regulation (EC) No 1294/1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia (FRY) Official Journal L 119 , 20/05/2000 P. 0001 - 0001Council Regulation (EC) No 1059/2000of 18 May 2000amending Regulation (EC) No 723/2000 amending Regulation (EC) No 1294/1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia (FRY)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Council has adopted Regulation (EC) No 723/2000 of 6 April 2000 amending Regulation (EC) No 1294/1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia (FRY)(1), which entered into force on 8 April 2000.(2) Article 1 point 3 of Regulation (EC) No 723/2000 is applicable as from 15 May 2000 in order to allow sufficient time to establish Annex VI to Regulation (EC) No 1294/1999(2) containing the list of companies, undertakings, institutions or entities located, registered or incorporated in the FRY, with the exception of the Province of Kosovo and the Republic of Montenegro, that will be deemed to be neither owned or controlled by the Government of the FRY or the Government of the Republic of Serbia nor socially owned.(3) There is a need for additional time to allow for the collection of the information and data necessary to establish the list in Annex VI.(4) Therefore, Article 1 point 3 of Regulation (EC) No 723/2000 should be applicable as from 30 June 2000,HAS ADOPTED THIS REGULATION:Article 1The second subparagraph of Article 2 of Regulation (EC) No 723/2000 shall be replaced by the following:"Article 1 point 3 shall be applicable as from 30 June 2000."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall be applicable as from 15 May 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 May 2000.For the CouncilThe PresidentJ. Gama(1) OJ L 86, 7.4.2000, p. 1.(2) OJ L 153, 19.6.1999, p. 63.